979 So. 2d 1057 (2008)
Kevin P. STOREY, Appellant,
v.
Diana W. STOREY, Appellee.
No. 2D06-5824.
District Court of Appeal of Florida, Second District.
March 26, 2008.
Rehearing Denied April 9, 2008.
Virginia R. Vetter, Tampa, for Appellant.
Mark A. Neumaier, Tampa, for Appellee.
LaROSE, Judge.
Kevin P. Storey (the Husband) appeals the amended final judgment of dissolution of his marriage to Diana W. Storey (the Wife). The trial court erroneously included the children's expenses in determining the Wife's need for alimony. Consequently, we reverse.
The trial court awarded the Wife $2000 per month in alimony and $187 per month in child support. The Wife's financial affidavit, on which the trial court based its award, includes monthly children's expenses of $1370; the Husband's financial affidavit reflects only $459. By considering these expenses in calculating the alimony, the trial court double counted child support. To avoid this result, the alimony award must be recalculated. See Levine v. Levine, 964 So. 2d 741, 742 (Fla. 4th DCA 2007). We reverse and remand with directions that the trial court determine alimony without including the children's *1058 expenses. Child support must then be recalculated in light of the amended alimony amount. See § 61.30(2)(a)(9), Fla. Stat. (2005); Cornett v. Cornett, 713 So. 2d 1083, 1085 (Fla. 2d DCA 1998) (stating trial court must first determine alimony and then, considering alimony as income, determine child support).
Reversed and remanded with directions.
WALLACE, J., and LOGAN, PAUL E., Associate Judge, Concur.